It is my opinion that from the evidence it should be held that the guaranty signed by Mr. Twohy applies to the note sued upon herein. The terms of this guaranty, however, cannot be extended, and therefore Mr. Twohy, having guaranteed the payment of a non-negotiable note, could present any defense which might exist in his favor to the note sued upon. It is also true that Mr. Twohy was not bound by the acceleration clause of the note, and he therefore is liable only for the installments of the principal of the note which had fallen due prior to the institution of this action. In my opinion, Mr. Twohy was liable to that extent, and I accordingly dissent from the conclusion reached by the majority. *Page 450